Exhibit 10.5
 
REAFFIRMATION AND RATIFICATION AGREEMENT
 
November 30, 2005
 
Laurus Master Fund, Ltd.
c/o Laurus Capital Management, LLC
825 Third Avenue
New York, New York 10022
 
Ladies and Gentlemen:
 


Reference is made to the (a) Subsidiary Guaranty dated as of August 16, 2004
made by each of CSI Sub Corp., Inc., a Delaware corporation (the “CSI Sub”),
DeLeeuw Associates, LLC, a Delaware limited liability company (“DeLeeuw”), Evoke
Software Corporation, a Delaware corporation (“Evoke”) and McKnight Associates,
Inc., a Delaware corporation (“McKnight”) in favor of Laurus Master Fund, Ltd.,
a Cayman Islands company (“Laurus”) (as amended, modified or supplemented from
time to time, the “Subsidiary Guaranty”), (b) Master Security Agreement dated as
of August 16, 2004 by Conversion Services International, Inc. a Delaware
corporation (“CSII”), CSI Sub, DeLeeuw, Evoke and McKnight in favor of Laurus
(as amended, modified or supplemented from time to time, the “Master Security
Agreement”) and (c) Stock Pledge Agreement dated as of August 16, 2004 made by
CSII and McKnight, in favor of Laurus (as amended, modified or supplemented from
time to time, the “Stock Pledge Agreement”). (the Subsidiary Guaranty, the
Master Security Agreement and the Stock Pledge Agreement, collectively, the
“Existing Security and Guaranty Agreements”).
 
1. To induce Laurus to provide additional financial accommodations to CSII
pursuant to that certain Secured Revolving Note, dated August 16, 2004, amended
and restated on July 28, 2005 and further amended and restated as of the date
hereof, made by CSII in favor of Laurus (as amended and restated, amended,
modified or supplemented from time to time, the “2004 Laurus Revolving Note”),
(ii) the Security Agreement referred to in the 2004 Laurus Revolving Note (as
amended, modified or supplemented from time to time, the “2004 Laurus Security
Agreement”), (iii) the Ancillary Agreements referred to in, and defined in, the
2004 Laurus Security Agreement (the agreements set forth in the preceding
clauses (i) through (iii), inclusive, collectively, the “2004 Laurus
Agreements”), each of CSII, CSI Sub, DeLeeuw, Evoke and McKinght hereby:
 
(a) represents and warrants to Laurus that it has reviewed and approved the
terms and provisions of each of the 2004 Laurus Agreements to which it is a
party and the documents, instruments and agreements entered into in connection
therewith;
 
(b)  acknowledges, ratifies and confirms that all indebtedness incurred by, and
all other obligations and liabilities of, each of CSII, CSI Sub, DeLeeuw, Evoke
and McKnight under each of the 2004 Laurus Agreements to which it is a party are
(i) “Obligations” under, and as defined in the Subsidiary Guaranty, (ii)
“Obligations” under, and as defined in, the Master Security Agreement and (iii)
“Indebtedness” under, and as defined in, the Stock Pledge Agreement;
 

--------------------------------------------------------------------------------


(c) acknowledges, ratifies and confirms that each of the 2004 Laurus Agreements
to which it is a party are “Documents” under, and as defined in, each of the
Subsidiary Guaranty, the Master Security Agreement and the Stock Pledge
Agreement;
 
(d) acknowledges, ratifies and confirms that all of the terms, conditions,
representations and covenants contained in the Existing Security and Guaranty
Agreements are in full force and effect and shall remain in full force and
effect after giving effect to the execution and effectiveness of each of the
2004 Laurus Agreements to which it is a party, provided, however, that the
transactions contemplated by the 2004 Laurus Agreements shall not be deemed to
violate any of the terms, conditions, representations and covenants contained in
the Existing Security and Guaranty Agreements;
 
(e) represents and warrants that no offsets, counterclaims or defenses exist as
of the date hereof with respect to any of the undersigned’s obligations under
any Existing Security and Guaranty Agreement; and
 
(f) acknowledges, ratifies and confirms the grant by each of CSII, CSI Sub,
DeLeeuw, Evoke and McKnight to Laurus of a security interest in the assets of
(including the equity interests owned by) each of CSII, CSI Sub, DeLeeuw, Evoke
and McKnight respectively, as more specifically set forth in the Existing
Security and Guaranty Agreements to which such entity is a party.
 


 
[The remainder of this page is intentionally left blank]
2

--------------------------------------------------------------------------------



This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York.


 

  Very truly yours,        CONVERSION SERVICES INTERNATIONAL, INC.              
  By:   /s/ Scott Newman      Name: 
Scott Newman 
    Title: 
Chief Executive Officer

 
 

  CSI SUB CORP., INC.                 By:   /s/ Scott Newman      Name: 
Scott Newman 
    Title: 
Chief Executive Officer


 

  DELEEUW ASSOCIATES, LLC               By:   /s/ Scott Newman      Name: 
Scott Newman 
    Title: 
Chief Executive Officer

 
 

  EVOKE SOFTWARE CORPORATION               By:   /s/ Scott Newman      Name: 
Scott Newman 
    Title: 
Chief Executive Officer

 
 

  MCKNIGHT ASSOCIATES, INC.               By:   /s/ Scott Newman      Name: 
Scott Newman 
    Title: 
Chief Executive Officer

 

 
  Acknowledged and Agreed to by:
 
          LAURUS MASTER FUND, LTD.



  By:    /s/ David Grin      Name:  David Grin       Title:  Director   

  
       
 
3

--------------------------------------------------------------------------------

